DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/252,949 filed on 12/16/2020.

Information Disclosure Statement
The information disclosure statements filed 12/16/2020 and 04/05/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 4, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Also, in an examiner’s interview with attorney Pattric Rawlins on 04/21/2022, the examiner proposed the following claim amendment: “wherein the groove has a width of 5 µm or greater and 30 µm or less”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakashima (US 8,658,908 B2).
           Regarding claim 1, Nakashima discloses a circuit board (in Figs. 6a, 6b), comprising: a substrate [1] that is composed of a ceramic(s) (See Column 6, lines 52-61); and an electrically conductive layer [4] (See Column 6, lines 52-61) that is positioned in contact with the substrate [1], wherein the substrate [1] includes a groove [2] around the electrically conductive layer [4].

           Regarding claim 2, Nakashima, as applied to claim 1, further discloses (in Figs. 6a, 6b) wherein the groove [2] surrounds an outer circumference of the electrically conductive layer [4].

           Regarding claim 3, Nakashima, as applied to claim 1, further discloses (in Figs. 6a, 6b) wherein the groove [2] is along an outer circumference of the electrically conductive layer [4].

           Regarding claim 5, Nakashima, as applied to claim 1, further discloses (in Figs. 6a, 6b) wherein, when a place [top surface region of 1] that contacts the electrically conductive layer [4] on the substrate [1] is provided as a first region [top surface region of 1] and a place that is distant from the first region [top surface region of 1] by interposing the groove [2] therebetween is provided as a second region [recessed region 5], the first region [top surface region of 1] is higher than the second region [recessed region 5].

          Regarding claim 8, Nakashima, as applied to claim 1, further discloses anelectronic device (in Figs. 6a, 6b), comprising: the circuit board [1 and 4] according to claim 1; and an electronic component [8] that is positioned on the electrically conductive layer [4].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nechansky (US 5,819,858).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847